Case 1:21-cr-00035-EGS Document 49 Filed 04/12/21 Page 1of1

Government ra

 

 

 

 

 

 

 

 

 

UNITED STATES
Plaintiff [| VS. Civil/Criminal No, CR 21-035-05 (EGS)
Defendant [__] * JACK WHITTON
joint FILED
Court []
APR 42 2029 _
EXHIBIT DESCRIPTION OF EXHIBITS MARKED | RECEIVED WITNESS ier, us AXE BEE Scuptey
NUMBER FOR I.D. IN Courts for hSHMGtUNTAD mbia
EVIDENCE JURY
(date & time)
PHOTO N/A
1. 4/12/21 N/A N/A
BODY WORN CAMERA FOOTAGE N/A
2. | 4/12/21 N/A N/A
BODY WORN CAMERA FOOTAGE OF N/A
3. OFFICER C.M. 4/12/21 N/A N/A
BODY WORN CAMERA FOOTAGE OF | N/A
4. OFFICER D.P. 4/12/21 N/A N/A
SURVEILLANCE CAMERA FROM U.S.
5. \eaerar BOLE 4/12/21 nia | NA N/A
VIDEO CLIP BY THE DEFENDANT TO N/A
6. ACQUAINTANCES 4/12/21 N/A N/A

 

 

 

 

 

 

 

 

 

 

 

 
